
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES ACT OF 1933. PORTIONS OF THIS DOCUMENT FOR
WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN REDACTED AND ARE
MARKED BY "***". SUCH REDACTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT REQUEST.

APPROVED SUPPLIER AGREEMENT


As of

November 30, 2006

among

NEW WORLD RESTAURANT GROUP, INC.,

EINSTEIN AND NOAH CORP.,

MANHATTAN BAGEL COMPANY, INC.,

HARLAN BAGEL SUPPLY COMPANY, LLC,

and

HARLAN BAKERIES, INC.

--------------------------------------------------------------------------------



APPROVED SUPPLIER AGREEMENT

        This approved supplier agreement (the "Agreement") is made and entered
into as of November 30, 2006 by and among New World Restaurant Group, Inc., a
Delaware corporation ("NWRG"), Einstein and Noah Corp., a Delaware corporation
("ENC"), Manhattan Bagel Company, Inc., a New Jersey corporation ("MBC"), Harlan
Bagel Supply Company, LLC, an Indiana limited liability company (the
"Supplier"), and Harlan Bakeries, Inc., an Indiana corporation ("Harlan"). The
Supplier and Harlan are herein sometimes individually referred to as a "Harlan
Company" and collectively referred to as the "Harlan Companies."

Recitals

        A.    The Harlan Companies are engaged in the production and
distribution of frozen and baked bagels and other frozen and baked goods and
have supplied products to New World (as hereinafter defined) for a number
of years.

        B.    NWRG, directly and through its wholly-owned subsidiaries and
affiliates, owns and operates retail bagel stores and "quick casual"
restaurants. In addition, NWRG, directly and through its wholly-owned
subsidiaries and affiliates, has granted or intends to grant franchise and
licensing rights to franchisees and licensees that own and operate (or, shall
own and operate) retail bagel stores or "quick casual" restaurants using NWRG's
and its subsidiaries' and affiliates' respective proprietary operating systems
and products, including but not limited to proprietary bagel recipes,
formulations and manufacturing processes.

        C.    The parties desire to enter into a new agreement to govern their
relationship from and after the Effective Time (defined below), all as
hereinafter set forth.

Covenants

        In consideration of the premises and the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article 1.0 Definitions

        1.1   As used herein the following terms shall have the meanings given
them below:

        "Accounting Period" shall mean one of twelve (12) periods of four or
five consecutive weeks in each fiscal year of the Supplier during the Term that
is designated by the Supplier as an accounting period. In the event that the
Supplier materially changes its fiscal year, Accounting Period shall mean one of
the twelve (12) calendar months of each calendar year.

        "Authorized Recipients" shall mean any person or entity approved in
advance in writing by the Chief Executive Officer, Chief Operating Officer or
Vice President of Supply Chain of NWRG (or such other person designated by any
one of them in writing) to receive deliveries of Products from either of the
Harlan Companies. At any time, NWRG may retract or curtail its approval of any
particular person or entity as an Authorized Recipient, after which retraction
or curtailment such person or entity shall no longer qualify as an Authorized
Recipient or their authorization may be restricted as designated by NWRG, as the
case may be. Notwithstanding any provision of this Agreement to the contrary,
and absent retraction of such designation in the future, the following
persons/entities shall constitute Authorized Recipients: New World, any New
World Subsidiary (including without limitation ENC and MBC), Costco (including
The Price Company), and certain distributors set forth on the attached
Exhibit C, or as may hereafter be authorized by NWRG in writing from
time-to-time.

        "Bagel Lines" shall mean the Winkler frozen dough bagel lines owned and
operated by the Harlan Companies, together with the other components of such
bagel production lines installed in the Production Facility, including without
limitation mixers, bagel cooking unit, proofer, retarder, blast freezer, and
packaging equipment and improvements or additions thereto, or replacements
thereof.

--------------------------------------------------------------------------------




        "Category A Products" shall mean all products (including products
co-branded) produced on the Bagel Lines by the Harlan Companies that are
intended for delivery or sale to Authorized Recipients and produced using
Formulations, Specifications, Procedures, technology (patented or otherwise) or
other trade secrets developed, or owned by, or licensed to, New World,
specifically including, without limitation, Einstein Bros. Bagels, Manhattan
Bagels, and New World Restaurant Group Bagels; Powerbagels,® and Good Grains™
bagels

        "Category B Products" shall mean all products produced by the Harlan
Companies for New World that are not Category A Products, to include Par Baked
Bagels, baked bagels not consisting of Par Baked Bagels, other baked products,
muffins and cupcakes.

        "Contract Minimum" shall have the meaning ascribed to it in
Section 3.2.1.

        "Effective Time" shall mean after the close of business on the 31stday
of December, 2006.

        "Einstein Bros. Bagels" shall mean Category A Products produced by the
Harlan Companies on the Bagel Lines in accordance with New World's
specifications therefor and which are to be sold to the public under the
trademarks and proprietary rights owned, franchised and/or licensed by ENC.

        "Equipment Lease" shall have the meaning ascribed to it in
Section 9.3.2.

        "Force Majeure" shall have the meaning ascribed to it in Section 12.5.

        "Formulations" shall have the meaning ascribed to it in Section 2.4.1.

        "Harlans" shall mean Doug H. Harlan, Hal P. Harlan and Hugh P. Harlan.

        "Lease" shall mean that certain Lease Agreement dated August 27, 1996
between Harlan and the Supplier, as may be amended from time to time between
Harlan and the Supplier.

        "Manhattan Bagels" shall mean Category A Products produced by the Harlan
Companies on the Bagel Lines in accordance with New World's specifications
therefor and which are to be sold to the public under the trademarks and
proprietary rights owned, franchised and/or licensed by MBC.

        "Materials Cost" shall mean the Supplier's cost of ingredients and
packaging used in manufacturing the Products determined in the manner set forth
in Exhibit A hereto. For this purpose, ingredients shall include corn meal used
in manufacturing the Products.

        "New World" shall mean, collectively, NWRG and all New World
Subsidiaries, regardless whether now existing or hereafter acquired or created.

        "New World Franchisee" shall mean a franchisee or licensee of NWRG or of
a New World Subsidiary.

        "New World Restaurant Group Bagels" shall mean Category A Products
produced by the Harlan Companies on the Bagel Lines in accordance with New
World's specifications therefor, and which are to be sold to the public under
the trademarks and/or proprietary rights owned, franchised and/or licensed by
New World, except that such Products will not include Einstein Bros. Bagels or
Manhattan Bagels.

        "New World Subsidiary" shall mean a subsidiary of NWRG, including,
specifically, without limitation, ENC and MBC.

        "Option Agreement" shall mean that certain Second Amended and Restated
Option Agreement dated October 15, 2002 among the parties hereto and the
Harlans.

        "Par Baked Bagels" shall mean bagels which are to be partially baked by
Harlan before freezing, as specified and directed by NWRG, ENC or MBC.

2

--------------------------------------------------------------------------------




        "Prior Agreement" means that certain Second Amended and Restated Project
and Approved Supplier Agreement dated April 28, 2002, as amended, and entered
into by and among the parties hereto and the Harlans.

        "Procedures" shall have the meaning ascribed to it in Section 2.4.1.

        "Production Facility" shall mean collectively the production facilities
owned and/or operated by the Harlan Companies in Avon, Indiana, Indianapolis,
Indiana, and Denver, Colorado.

        "Products" shall mean all Category A and Category B Products.

        "Proprietary Information" shall have the meaning ascribed to it in
Section 11.1.

        "Quarterly Period" shall mean the first three Accounting Periods of the
Supplier during each fiscal year of the Supplier during the Term and each
subsequent period of three Accounting Periods thereafter during said fiscal
year. In the event the Supplier materially changes its fiscal year, Quarterly
Period shall mean a calendar quarter period.

        "Right of First Refusal Agreement" shall mean that certain Second
Amended and Restated Right of First Refusal Agreement dated October 15, 2002 by
and among NWRG, ENC, MBC, Harlan and the Harlans.

        "Specifications" shall have the meaning ascribed to it in Section 2.4.1.

        "Steering Committee" shall have the meaning ascribed to it in
Section 4.5.

        "Term" shall mean the period commencing at the Effective Time and
continuing until the date this Agreement expires pursuant to Section 3.1 hereof,
unless earlier terminated.

        All Exhibits and Schedules to this Agreement are incorporated herein by
this reference.

Article 2.0 Purchase and Sale of the Products

        2.1   Designation of the Supplier and Harlan as an Approved Supplier.
NWRG, ENC and MBC hereby designate the Supplier and Harlan as an approved
supplier of Products only to Authorized Recipients. On the terms and subject to
the conditions set forth herein, and during the Term hereof, the Harlan
Companies agree to sell to Authorized Recipients those Products produced by the
Harlan Companies at the Production Facility, in such quantity as they may order
from time to time. NWRG, ENC and MBC shall have the right, at any time, to
direct the Harlan Companies in writing not to sell Products to any Authorized
Recipient. The Harlan Companies agree not to sell Products to any person other
than Authorized Recipients as then-currently approved.

        2.2   Orders. Orders may be placed with either Harlan Company by
Authorized Recipients. Authorized Recipients shall notify the applicable Harlan
Company from time to time of the quantity of Products they wish to purchase from
the applicable Harlan Company by placing purchase orders with the applicable
Harlan Company. Each order shall be filled by the applicable Harlan Company
within ten (10) business days after the Supplier's receipt of the order. The
Harlan Companies expressly acknowledge and agree that New World has delegated to
an Authorized Recipient all rights and obligations to place, receive and/or
otherwise account for (i.e., proof of shipment, shortages, overages, damages,
inventory tracking/control, lead time, payment term, etc.) orders placed by
Authorized Recipients.

        2.3   Delivery and Shipment; Transfer of Title; Risk of Loss. Products
supplied hereunder shall be shipped F.O.B. the Production Facility, and
ownership and risk of loss with respect to the Products supplied hereunder shall
pass to the Authorized Recipient when delivered to a carrier at the F.O.B.
point, except that Products supplied to Costco are shipped F.O.B. destination,
until otherwise mutually agreed by Supplier, Costco and New World. New World
agrees that it and/or its Authorized Recipients

3

--------------------------------------------------------------------------------




will have the sole responsibility to coordinate the shipment of Products from
the Production Facility in a manner to ensure that each shipment contains a load
of Products to maximize the use of space within a given truck. New World
expressly acknowledges and agrees that the Harlan Companies will not be
responsible for any delays in shipment or increased freight costs caused by New
World's failure to coordinate such shipments.

        2.4   Quality.

        2.4.1 Category A Products. The Category A Products shall be produced
(a) using such formulations as New World shall specify from time to time in
writing (the "Formulations"), (b) in accordance with such size, weight and other
specifications as New World shall establish from time to time in writing (the
"Specifications"), and (c) in accordance with such manufacturing procedures as
New World shall specify from time to time in writing (the "Procedures"), all of
which, the Harlan Companies expressly acknowledge, constitute Proprietary
Information. The Harlan Companies agree that they shall not analyze or reverse
engineer any such Formulations, Specifications and Procedures or any ingredients
supplied for use therein.

        2.4.2 Category B Products. The Category B Products shall be produced
using such formulations, specifications and procedures as New World and Supplier
shall mutually specify from time to time in writing.

        2.4.3 Changes. All Formulations, Specifications and Procedures are
subject to change, and Formulations, Specifications and Procedures for new
Category A Products may be established, upon reasonable written notice from NWRG
(or through a New World Subsidiary) to the Supplier at any time, except that
(x) the Supplier shall have such time as may be reasonably necessary for the
Supplier to implement such changed Formulations, Specifications and Procedures
in its production of the Products, and (y) to the extent certain changes in
Formulations, Specifications and Procedures could result in positive or negative
adjustments in Supplier's costs, such adjustments will be passed on to New
World, and if such changes would require Supplier to purchase capital equipment,
the parties will mutually agree as to the allocation of costs and expenses
associated with same.

        2.5   Packaging and Labeling. The Category A Products and Par Baked
Bagels shall be packaged using such packaging materials and labeling as shall be
determined by NWRG or by its designated New World Subsidiary. The Supplier
agrees to maintain an inventory of such packaging materials and labels which
shall be consistent with the quantity of Category A Products and Par Baked
Bagels estimated in the rolling good faith estimates made by NWRG, or as
otherwise reasonably directed by NWRG. Supplier agrees to have a legend legibly
and conspicuously printed on all shipping cartons of Products in substantially
the following form, unless otherwise required by NWRG:

"NOTICE: This product is sold by Harlan Bagel Supply Company, LLC under a
trademark license from New World Restaurant Group, Inc. for distribution only to
authorized parties designated by New World Restaurant Group, Inc. Any other
distribution is a violation of this trademark license."

The Category B Products (other than Par Baked Bagels) shall be packaged using
such packaging materials and labeling as shall be reasonably and mutually agreed
to by NWRG and the Supplier.

        2.6   Ingredients. New World shall have the discretion to arrange for
the procurement of all ingredients and raw materials used to produce the
Category A Products and Par Baked Bagels on standard vendor terms, provided
however, that, at New World's option, New World may require Supplier to procure
certain ingredients, so long as the same are available on standard and customary
vendor terms reasonably satisfactory to Supplier.

4

--------------------------------------------------------------------------------




        2.7   Payment; Billing.

        2.7.1 Payment Terms; Interest. Payment terms for all Products to all
Authorized Recipients shall be (a) net *** days, together with interest at a
rate of 12% per annum from the date any amounts are past due or (b) such other
terms as are mutually agreed by the seller and buyer, respectively, of the
Products. Further, New World agrees that any amounts due from New World or any
New World Subsidiary will be paid by ACH electronic payment or wire transfer
within the net *** day terms provided above. Any amounts owed by NWRG under
Section 3.2.3 or 4.4 shall bear interest at a rate of 12% per annum during any
period such amounts are past due and remain unpaid.

        2.7.2 Non-Payment. Supplier agrees to provide New World with written
notice (by electronic mail to New World's designated representative) of any
Authorized Recipient who has not paid invoices within ten days of the due date.
New World will cooperate with Supplier to seek to obtain payment or resolve any
disputes with Authorized Recipients. Supplier may cease the supply of Products
to any particular Authorized Recipient if any balance owed by such Authorized
Recipient to the Supplier for Products is not paid within *** days after the
date of invoice. Upon payment in full of all amounts due, Supplier or Harlan
shall resume supply to such entity in accordance with the terms of this
Agreement.

        2.7.3 Collection Risk. Notwithstanding anything else in this Agreement,
Supplier and Harlan shall look solely to each Authorized Recipient for payment
on orders placed. In no event shall NWRG be responsible for payment of any
orders placed by any entity other than New World or a New World Subsidiary.

Article 3.0 Volume; Scheduling

        3.1   Term. The initial term of this Agreement will be for five
(5) years and shall commence at the Effective Time and continue until
December 31, 2011. At least twelve (12) months prior to the conclusion of such
initial term, provided that the Harlan Companies are not then in default, and
are financially stable, the parties hereto will commence with good faith
negotiations on a five (5) year extension to this Agreement. NWRG's pursuit of
competitive bids for the business and/or self-manufacturing capabilities shall
not be deemed to be a breach of its good faith obligation.

        3.2   Volumes.

        3.2.1 Contract Minimums. The parties acknowledge that NWRG will select
the amount of Category A Products it (and other Authorized Recipients) will
purchase in a given Contract Year (the "Contract Minimums"), which selection
will determine the minimum amount of Category A Products to be purchased by
Authorized Recipients for purposes of Section 3.2.2. The parties agree that the
Contract Minimum for Contract Year 1 will be selected by NWRG by no later than
December 10, 2006. For these purposes, Contract Year 1 shall commence at the
Effective Time, and shall end at the end of the fourth Quarterly Period in the
fiscal year 2007 ("Contract Year 1"). Subsequent Contract Years will commence on
the first day of the first Quarterly Period of such subsequent years and end at
the end of the fourth Quarterly Period of such subsequent years. The relevant
Contract Minimums for Contract Years will be determined by NWRG by December 10
of each calendar year by providing written notice to Supplier of the selected
level of Contract Minimums for the following year, which must be one of the six
Contract Minimum options set forth in the table below (although the first two
Contract Minimum options set forth in the table below will only be available in
Contract Year 1).

5

--------------------------------------------------------------------------------



Contract Minimum Level Options for Category A Products
(in cases of 120 bagels) to be selected by NWRG:
*** (available only for Contract Year 1)
*** (available only for Contract Year 1)
***
***
***
***

        Notwithstanding the foregoing, however, in the event that Costco ceases
to purchase Category A Products from New World, the Contract Minimums for the
then applicable Contract Year will be reduced by *** cases (with such amount pro
rated in accordance with the remaining days in such Contract Year). Further, in
such event the Contract Minimum level options in the table above for the
following Contract Years will be reduced by *** cases.

        For purposes of meeting the Contract Minimums, every two muffins and
cupcakes shipped by Harlan will equate to one Category A Product,
notwithstanding the fact that muffins and cupcakes constitute Category B
Products, and every Good Grains bagel shipped by Harlan will equate to one
Category A Product that are produced on the Bagel Lines.

        3.2.2 On the terms and subject to the conditions set forth herein, in
the event that Category A Products shipped by Supplier are less than the
relevant Contract Minimums during the periods provided below, then, NWRG (or
such New World Subsidiaries, New World Franchisees or Authorized Recipients as
NWRG shall select) shall make a payment ("Make-Whole Payment") as hereinafter
provided.

        (a)   As to each Quarterly Period, as follows:

        (i)    Category A Products equal to 23% of the relevant Contract Minimum
during the first Quarterly Period of each year during the Term;

        (ii)   Category A Products equal to 23% of the relevant Contract Minimum
during the second Quarterly Period of each year during the Term;

        (iii)  Category A Products equal to 22% of the relevant Contract Minimum
during the third Quarterly Period of each year during the Term; and

        (iv)  Category A Products equal to 24% of the relevant Contract Minimum
for the fourth Quarterly Period of each year during the Term.

        (b)   As to each Contract Year, Category A Products equal to 100% of the
Contract Minimum for each such Contract Year;

        3.2.3 In the event the minimum volume requirements provided for in
Section 3.2.2(a) are not satisfied for any Quarterly Period (the "Measuring
Quarter"), then the Make-Whole Payment shall be equal to the excess of the
minimum amounts for the Measuring Quarter over the amounts actually shipped
during the Measuring Quarter, multiplied by *** per bagel. Such Make-Whole
Payment shall be made within the Quarterly Period following the Measuring
Quarter, except that any Make-Whole Payments for any Quarterly Period within
Contract Year 1 shall be deferred and paid together within the first Quarterly
Period after the end of Contract Year 1. Deferred amounts shall not accrue
interest charges until past due (after the end of the first Quarterly Period
after the end of Contract Year 1). In the event the minimum volume requirements
provided for in Section 3.2.2(b) as to any Contract Year are not satisfied, then
the Make-Whole Payment shall be equal to the excess of the Contract Minimum for
such Contract Year over the amounts actually shipped during such Contract Year,
multiplied by *** per bagel, with such Make-Whole Payment to be made within the
first Quarterly Period after the end of such Contract Year, except that any

6

--------------------------------------------------------------------------------



Make-Whole Payments made as a result of Section 3.2.2(a) will be credited toward
the Make-Whole Payment due for failing to satisfy the minimum volume
requirements provided for in Section 3.2.2(b) as to any Contract Year.

        3.2.4 Volume Estimates. During the Term, NWRG agrees to use reasonable
best efforts to provide the Supplier, at the beginning of each month, good
faith, twelve (12) month rolling estimates of the volume by Category A and
Category B Products (by SKU) it expects to be ordered from the Supplier. Such
estimates shall be used for planning purposes only and shall not be deemed
orders or otherwise create any commitment whatsoever on the part of New World or
any Authorized Recipient. Supplier will not be required to supply Category A
Products exceeding the following percentages of the Contract Minimums in any
given Contract Year in the applicable Quarterly Periods noted below: first
Quarterly Period—27%; second Quarterly Period—27%; third Quarterly Period—26%;
and fourth Quarterly Period—27%.

        In addition, NWRG will advise the Supplier:

(a)at least 6 weeks in advance of the date of proposed delivery, the types and
likely quantities of the Products required as a result of business conditions
that are likely to cause increased sales of the Products such as special
promotions (including seasonal items) or special sales of the Products;

(b)of seasonal shifts in demand for Par Baked Bagels and of increased or
decreased store counts or third party customers which could affect Par Baked
Bagel demand; and

(c)at least 8 weeks in advance of New World's intention to discontinue a
regularly produced Product, which excludes seasonal or special promotion
Product.

Article 4.0 Pricing

        4.1   Pricing.

        4.1.1 Category A and B Products. The price for Category A and B Products
is set forth on Schedule 4.1.1. The price charged by Supplier for Category A and
B Products shall be equal to the Materials Cost plus the Loss Factor plus the
Energy Cost (as hereinafter defined), plus a toll charge per bagel (the "Toll
Charge"). The Toll Charge for Category A and Category B Products will be based
on the tables attached hereto as Schedule 4.1.1, except that the Toll Charge and
Energy Costs for Category A Products in Contract Year 1 will be *** per bagel,
if NWRG selects *** cases as the Contract Minimum or *** per bagel, if NWRG
selects *** cases as the Contract Minimum, for Contract Year 1 pursuant to
Section 3.2.1 hereof. In addition, if Costco ceases to purchase Category A
Products from New World as referenced in Section 3.2.1, the Toll Charge for
Category A Products will be increased in accordance with Schedule 4.1.1. The
Loss Factor, the Toll Charge and the Energy Cost shall be subject to adjustment
as provided in Sections 4.1.2, 4.1.3, 4.2, 4.3 and 4.4 hereof. The Loss Factor
will be equal to *** multiplied by the Materials Cost as to the Products
constituting Einstein Bros. Bagels and *** multiplied by the Materials Cost as
to the Products constituting Manhattan Bagels, New World Restaurant Group Bagels
and Category B Products. The Energy Cost initially will be equal to *** per
Einstein Bros. and Manhattan and New World Restaurant Group Bagels and other
Category A Products which are frozen, *** per Par Baked Bagels and *** per
muffin and other baked Products. The "Energy Cost" means the cost of use of
utilities incurred by the Harlan Companies in producing Products, to include
water, sewer, gas and electricity.

        4.1.2 Material Costs. The Materials Cost shall be determined based upon
a Statement of Materials Cost for each Quarterly Period which shall be prepared
by the Supplier in accordance with the provisions of Exhibit A. Each Statement
of Materials Cost shall[This is covered in 4.2 below] include the information
required by Exhibit A. The Supplier and Harlan acknowledge that

7

--------------------------------------------------------------------------------






a copy of each Statement of Materials Cost may be provided by NWRG to any New
World Subsidiary or New World Franchisee.

        4.1.3 Energy Costs. The Energy Cost shall be determined based upon a
Statement of Energy Costs for each Contract Year which shall be prepared by the
Supplier in accordance with the provisions of Exhibit B. The Energy Cost will be
adjusted annually commencing July 1, 2007 and each July 1 thereafter and will be
based upon the Energy Cost in effect immediately before such adjustment, and
then adding or subtracting, as the case may be, an amount equal to such amount
multiplied by the percentage increase/decrease in the actual cost per unit of
measure (i.e, kilowatt, therm, 100 cubic feet) as actually charged to the Harlan
Companies for the four Quarterly Periods ending closest to March 31 of the year
in which the Energy Cost adjustment is to take place.

        4.2   Quarterly Adjustments. Throughout each year of the Term of this
Agreement on February 15, May 15, August 15 and November 15 (each a
"Notification Date"), the Harlan Companies will notify New World in writing the
Material Costs of the relevant price to be adjusted for any Product to reflect
only changes in the actual cost of different ingredients of the Product and
changes in cost of packaging to the Harlan Companies which adjustment will be
consistent with the Statement of Materials Costs. The Harlan Companies' written
notice will include sufficient details about each ingredient and packaging to
justify the proposed price adjustment.

        The adjusted price will be verified by New World and take effect as
follows:

Notification Date:


--------------------------------------------------------------------------------

  Effective Price Change to Authorized Recipients:

--------------------------------------------------------------------------------

February 15   First Day of Second Quarterly Period of Each Fiscal Year of
Supplier
May 15
 
First Day of Third Quarterly Period of Each Fiscal Year of Supplier
August 15
 
First Day of Fourth Quarterly Period of Each Fiscal Year of Supplier
November 15
 
First Day of the First Quarterly Period of Each Fiscal Year of Supplier

        4.3   Annual Adjustment. Except as provided below as to Par Baked Bagels
and muffins for January 1, 2007 and July 1, 2007, commencing on July 1, 2007 and
each July 1 thereafter, the Toll Charge for the Products shall be adjusted by
the percentage change in the Consumer Price Index (excluding those components
attributable to raw food components and energy) for the Midwest U.S. region
(which includes Indianapolis, Indiana), published by the Department of Labor for
the 12 month period ("CPI") ending on March 31st of the current year. As to Par
Baked Bagels and muffins: on January 1, 2007, the Toll Charge shall be adjusted
by the percentage change in the CPI ending on September 30, 2006; and on July 1,
2007, the Toll Charge shall be adjusted by *** of the CPI ending on March 31,
2007. In the event the CPI ceases to be published for any reason, the parties
shall select another index designed to approximate as closely as practicable the
CPI.

        4.4   Price Adjustments for Product Changes. In the event that changes
in Formulations, Specifications or Procedures for Category A Products, or
formulations, specifications or procedures for Category B Products result in
additional costs or savings to Harlan or the Supplier that are not reflected in
Materials Cost, the Toll Charge, the Loss Factor and/or the Energy Cost, there
shall be appropriate adjustments in the pricing of Category A or B Products, if
applicable, to reflect such cost increases or savings. In addition, the parties
agree that New World shall bear the cost of Product losses and production
related costs that arise from the development of the Products or test runs of
the Products, except that Supplier will be responsible for bench trials related
to new product innovations. The Supplier shall invoice New World for each such
cost in a timely manner. Costs associated with such research and development
shall be reimbursed within *** days of invoice.

8

--------------------------------------------------------------------------------



        4.5   Continuous Improvement and Gain Sharing. Each party shall
designate up to 3 members from its respective operations and supply chain
functions to serve on a Steering Committee (the "Steering Committee"). The
parties agree to generate by January 1, 2007 and maintain thereafter on a
routine basis unless otherwise agreed, an ongoing list of new opportunities and
products and continuous improvement ("CI") opportunities. This list shall be
reviewed quarterly by the Steering Committee unless otherwise agreed. CI
opportunities are expected to become a source of future volume growth and cost
savings. Improvement projects approved by the Steering Committee will become
active projects in both organizations and require quality assurance or
management approval prior to implementation. The business benefits will be
translated into economic benefits to be shared as agreed by the parties on a
project by project basis and incorporated into the financial plans and all
impacted price agreements, except that savings realized by Supplier from
operating efficiencies will be retained by Supplier.

Article 5 Grant of License to Intellectual Property

        5.1   Formulations, Specifications and Procedures. All Formulations,
Specifications and Procedures shall be owned exclusively by New World but the
Supplier shall have a nonexclusive license, without the right to grant
sublicenses, to use such Formulations, Specifications and Procedures and other
intellectual property of New World (including U.S. patent no. 5,707,676) to
produce Category A Products for sale to Authorized Recipients under the terms
and conditions of this Agreement, and the Supplier shall have a license to use
the Formulations, Specifications and Procedures and other intellectual property
of New World (including U.S. patent no. 5,707,676 owned by ENC as successor to
ENBC) to produce Category B Products, to the extent and on the terms granted by
NWRG, ENC or MBC, it being understood that any such license may be granted or
withheld in the sole discretion of NWRG, ENC or MBC. Within a reasonable time
after receipt of Supplier's written request, NWRG (on behalf of itself and, as
the case may be, ENC and MBC) shall advise Supplier in writing of the
Formulations, Specifications, Procedures and other production-related
Proprietary Information of New World used to produce Category A Products.

        All formulations, specifications and procedures for Category B Products
shall be owned by the party who developed such formulations, specifications and
procedures but the non-owning party shall have a nonexclusive license during the
Term, without the right to grant sublicenses, to use such formulations,
specifications and procedures to produce Category B Products for sale to
Authorized Recipients under the terms and conditions of this Agreement.

        5.2   Trademarks. All trademarks, trade names and trade dress (together,
the "Marks") appearing on or in packaging and labeling are and shall remain New
World's exclusive property, but the Supplier shall have a royalty-free
nonexclusive license, without the right to grant sublicenses, to use such Marks
solely to package and label the Products manufactured in accordance with the
provisions of this Agreement for sale to Authorized Recipients under this
Agreement; provided that Supplier shall submit to NWRG, for NWRG's prior review,
a copy of all proposed uses of the Marks, advertising material, promotional
plans, POS material, packaging, containers, labels, and any other marketing
materials whatsoever for the Products. NWRG shall have the right to approve or
reject, in writing, any proposed item. If NWRG does not give Supplier its
written approval within fifteen (15) days of the date of receipt by NWRG of such
materials, NWRG shall be deemed to have approved them.

Article 6.0 Product Warranties

        The Supplier and Harlan warrant to NWRG and all New World Subsidiaries,
New World Franchisees and other Authorized Recipients that purchase Products
from the Harlan Companies that each of the following is true.

9

--------------------------------------------------------------------------------




        6.1.  Standard Warranties. Each shipment of Products supplied hereunder
shall be manufactured in accordance with the provisions of Section 2.4 and 2.5
hereof, shall be of good and merchantable quality and shall be fit for the
purposes for which they are intended to be used, except to the extent any lack
of merchantability or lack of fitness for the intended purposes is attributable
to the proper and correct use of the Formulations, Procedures, Specifications
and other production-related Proprietary Information of New World;

        6.2   Not Adulterated. None of the Products supplied hereunder shall be
adulterated or misbranded within the meaning of the Federal Food Drug and
Cosmetics Act, as amended, except to the extent misbranding is attributable to
the proper and correct use of the Formulations, Procedures or Specifications,
and none of the Products will be an article which may not be introduced into
interstate commerce under the provisions of Section 404, 409 or 706 of that Act;
none of the Products supplied hereunder shall be adulterated or misbranded
within the meaning of any applicable provision of any state or municipal law,
which provision is similar to any provision of the Federal Food, Drug and
Cosmetics Act, as amended; except to the extent misbranding is attributable to
the proper and correct use of the Formulations, Procedures or Specifications or
other production-related Proprietary Information of New World or the proper and
correct use of the Marks or other packaging or labeling required by NWRG; and

        6.3   Compliance with Laws. The manufacture, production and labeling of
the Products shall comply with all applicable federal and state laws,
regulations, and orders (including without limitation those enforced or issued
by the United States Department of Agriculture, the Food and Drug
Administration, and the Federal Trade Commission and their counterpart
departments and agencies of state government); except to the extent the same is
attributable to the proper and correct use of the Formulations, Procedures,
Specifications and other production-related Proprietary Information of New World
or the proper and correct use of the Marks or other packaging or labeling
required by NWRG.

All of the foregoing warranties shall survive inspection and acceptance of any
of the Products, and payment therefor, by NWRG, New World Subsidiaries, New
World Franchisees and Authorized Recipients.

Article 7.0 Representations and Warranties of the Harlan Companies

        In order to induce NWRG, ENC and MBC to enter into this Agreement and to
perform their obligations hereunder, the Harlan Companies jointly and severally
represent and warrant to NWRG, ENC and MBC that:

        7.1   Authority. Each of the Harlan Companies is duly organized and
validly existing under the laws of the jurisdiction of its incorporation or
formation, with full corporate or limited liability company power and authority
to enter into this Agreement and to carry out the transactions and agreements
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of each of the Harlan Companies.

        7.2   Enforceability. This Agreement has been duly executed and
delivered by each of the Harlan Companies and is a valid and binding obligation
of each of them, enforceable in accordance with its terms. Neither the execution
and delivery of this Agreement by the Harlan Companies nor the consummation of
the transactions contemplated hereby will: (a) conflict with or violate any
provision of its organizational documents, or of any law, ordinance or
regulation or any decree or order of any court or administrative or other
governmental body which is either applicable to, binding upon or enforceable
against either of the Harlan Companies or (b) result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under, any
mortgage, contract, agreement, indenture, will, trust or other instrument which
is either binding upon or enforceable against either of the Harlan Companies or
the

10

--------------------------------------------------------------------------------




assets and properties of either of them, except notice of termination of the
Equipment Lease described in Section 9.3.2 hereof, the Option Agreement and the
Right of First Refusal Agreement pursuant to the financing documents of the
Harlan Companies with their senior lenders, and the Harlan Companies represent
and warrant they have or will timely comply with such notice requirements. No
permit, consent, approval or authorization of, or declaration to or filing with,
any regulatory or other governmental authority is required in connection with
the execution and delivery of this Agreement by the Harlan Companies and the
consummation by them of the transactions contemplated hereby.

        7.3   Approvals. Each of the Harlan Companies possesses all licenses and
other required governmental or official approvals, permits or authorizations,
the failure to possess which would, individually or in the aggregate, have a
material adverse effect on their ability to perform their respective obligations
under this Agreement. All such licenses, approvals, permits and authorizations
are in full force and effect, each of the Harlan Companies is in material
compliance with its requirements, and no proceeding is pending or to the best of
the knowledge of the Harlan Companies, threatened to revoke or amend any of
them.

        7.4   Ability to Perform. There are no actions, suits, claims,
governmental investigations or arbitration proceedings pending or, to the best
of the knowledge of the Harlan Companies, threatened against or affecting either
of the Harlan Companies or any of their respective assets or properties which
could have a material adverse effect on their ability to perform their
respective obligations under this Agreement, and there are no outstanding
orders, decrees or stipulations issued by any federal, state, local or foreign
judicial or administrative authority in any proceeding to which either of the
Harlan Companies is or was a party, which could have a material adverse effect
on their ability to perform their respective obligations under this Agreement.

        7.5   Compliance with Laws. Each of the Harlan Companies is in material
compliance with all laws, regulations and orders applicable to their performance
under this Agreement.

Article 8.0 Representations and Warranties of NWRG, ENC and MBC

        In order to induce the Harlan Companies to enter into this Agreement and
to perform their obligations hereunder, NWRG, ENC and MBC jointly and severally
represent and warrant to the Harlan Companies that:

        8.1   Authority. They are each duly organized and legally existing under
the laws of their incorporation, with full corporate power and authority to
enter into this Agreement and to carry out the transactions and agreements
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action.

        8.2   Enforceability. This Agreement has been duly executed and
delivered by NWRG, ENC and MBC and is a valid and binding obligation of each
corporation, enforceable in accordance with its terms. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will: (a) conflict with or violate any provision of the certificate of
incorporation of bylaws of NWRG, ENC or MBC or of any decree or order of any
court or administrative or other governmental body which is either applicable
to, binding upon or enforceable against NWRG, ENC or MBC; or (b) result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice under, any mortgage, contract, agreement, indenture or other instrument
which is either binding upon or enforceable against NWRG, ENC or MBC, except for
any conflicts, breaches, terminations or defaults that would not, individually
or in the aggregate have a material adverse affect on the financial condition,
business or assets of NWRG, ENC or MBC. No permit, consent, approval or
authorization of, or declaration to or filing with, any regulatory or other
government authority is required in connection with the execution and delivery
of this Agreement by NWRG, ENC or MBC and the consummation of the transactions

11

--------------------------------------------------------------------------------




contemplated hereby, except to the extent this Agreement, in the reasonable
opinion of NWRG's counsel, constitutes a "material agreement" under the rules
and regulations promulgated by the Securities and Exchange Commission of the
United States of America, in which case NWRG will need to file this Agreement
with the SEC. In such event, NWRG will use commercially reasonable efforts to
obtain permission to file the Agreement with all specific pricing, volumes and
other non-public information redacted in any publicly available version of the
Agreement.

        8.3   Compliance with Laws. NWRG, ENC and MBC are in material compliance
with all laws, regulations and orders applicable to their performance under this
Agreement.

Article 9 Other Covenants of the Parties

        9.1   Compliance with Laws; Taxes. Each party shall comply with all
governmental laws, regulations and orders applicable to its operations under
this Agreement, and to bear any and all taxes, fees or other governmental
charges applicable to its operations.

        9.2   New World in Production Facility. The Harlan Companies shall
permit representatives of New World to (a) inspect the Production Facility at
any reasonable time to assure compliance with the terms of this Agreement,
(b) observe the manufacturing of the Products and (c) participate in research
and development activities, and all such individuals will comply with the Harlan
Companies' established policies and procedures applicable to similarly situated
employees and will be bound by the confidentiality provisions of Article 11
hereof.

        9.3   Termination of Other Agreements; Equipment Lease.

        9.3.1 Other Agreements. The Harlans, the Harlan Companies, New World
(and specifically NWRG, MBC and ENC) hereby expressly agree to terminate the
Option Agreement, the Right of First Refusal Agreement, the Leasehold Mortgage
dated as of August 27, 1996, executed by Supplier in favor of New World's
predecessor, that certain Subordination and Non-Disturbance Agreement dated as
of August 27, 1996 by and among New World's predecessor, Hal P. Harlan, Harlan
and Supplier and that certain Intercreditor Agreement dated August 27, 1996 by
and among LaSalle National Bank, New World's predecessor, Supplier and Harlan as
of the later of (a) the consummation of the purchase by one of the Harlan
Companies of the equipment associated with the Bagel Lines in accordance with
the Equipment Lease described below in Section 9.3.2 or (b) the Effective Time.
On or after termination of such agreements, NWRG, MBC and ENC agree to execute
and deliver to the Harlan Companies documents in recordable form to confirm the
termination of such Leasehold Mortgage and such Subordination and
Non-Disturbance Agreement.

        9.3.2 Equipment Lease. The parties acknowledge that equipment associated
with the Bagel Lines is currently leased by New World to Supplier pursuant to a
certain Amended and Restated Equipment Lease dated as of May 1, 1998, as amended
(the "Equipment Lease") and that the Supplier has given timely notice of its
election to purchase such equipment. Upon receipt by New World of the purchase
price for such equipment from Supplier, the parties agree to terminate the
Equipment Lease. The parties covenant that they will complete the purchase and
sale of the leased equipment associated with the Bagel Lines in accordance with
the terms of the Equipment Lease prior to the Effective Time.

        9.4   Resources. Harlan shall devote to Supplier such of its resources
as may be necessary to assist Supplier in timely and completely performing all
of the Supplier's obligations under this Agreement. Supplier shall ensure it has
adequate access to financial and human resources to allow it to timely and
completely perform all of its obligations within this Agreement.

        9.5   Quality Controls; Audits. The parties agree that Supplier has
established specific quality assurance criteria, which substantially conform to
industry standards and which are generally based on

12

--------------------------------------------------------------------------------




New World's processing quality assurance overview, the form of which is attached
hereto as Schedule 9.5. To ensure compliance with such criteria, representatives
of NWRG's (or its applicable New World Subsidiary's) quality assurance
department may perform or facilitate the following: plant audits for process
control validation or for cause; random product evaluations at distribution
centers; product evaluations at the support center; and distribution trailer
temperature monitoring, and such other evaluations reasonably designed to
evaluate quality and quality controls pursuant to New World's quality assurance
requirements. Supplier agrees to reimburse NWRG for reasonable expenses incurred
only and directly to resolve confirmed material product deviations from the
Formulations, Specifications or Procedures, such expenses to include but not
limited to reasonable costs for travel, product evaluation in the New World
stores, third party distribution centers or at the support center, product
disposal, product shortages and losses and supply chain re-stocking of Products.
The Harlan Companies agree to work with New World in good faith through the
Steering Committee to continue to evaluate the Formulations, Specifications and
Procedures to seek to identify methods by which costs could be reduced.

Article 10.0 Indemnification and Insurance

        10.1 Harlan. The Harlan Companies agree to indemnify NWRG and all New
World Subsidiaries and New World Franchisees for, and hold NWRG and all New
World Subsidiaries and New World Franchisees that purchase Products harmless
from and against, all expenses, losses, costs, deficiencies, liabilities and
damages (including related counsel fees) incurred or suffered by them resulting
from: (a) any breach of any representation or warranty made by the Harlan
Companies in or pursuant to this Agreement; (b) any default in the performance
of any of the covenants or agreements made by the Harlan Companies in this
Agreement; (c) any claim or action by any consumer or any other third party
arising out of the production or sale of the Products by the Harlan Companies
(including any claims or actions for bodily injury and any products liability
claims or actions), provided, however, that the Harlan Companies shall have no
obligation to indemnify NWRG or any New World Subsidiary or New World Franchisee
with respect to any claim or action to the extent such claim or action is
attributable to the alteration, handling or misbranding of Products after they
have been delivered to NWRG or any New World Subsidiary or New World Franchisee
or is attributable to the proper and correct use by the Harlan Companies of the
Formulations, Procedures, Specifications or the other production-related
Proprietary Information of New World or the use of the Marks or other packaging
or labeling required by NWRG; or (d) any claim or action brought by any federal,
state, local or foreign governmental agency in connection with the production or
sale of the Products by the Harlan Companies (including without limitation any
claim or action under any law or regulation relating to public health, the sale
of food and drugs, and the safe conduct of business), provided, however, that
the Harlan Companies shall have no obligation to indemnify NWRG or any New World
Subsidiary or New World Franchisee with respect to any claim or action to the
extent such claim or action is attributable to the alteration, handling or
misbranding of Products after they have been delivered to NWRG or any New World
Subsidiary or New World Franchisee or is attributable to the proper and correct
use by the Harlan Companies of the Formulations, Procedures and Specifications
or the other production-related Proprietary Information of New World or the use
of the Marks or other packaging or labeling required by NWRG.

        10.2 New World. NWRG, ENC and MBC agree to indemnify the Harlan
Companies for, and to hold the Harlan Companies harmless from and against, all
expenses, losses, costs, deficiencies, liabilities and damages (including
related counsel fees) incurred or suffered by the Harlan Companies resulting
from: (a) any breach of any representation or warranty made by NWRG, ENC or MBC
in or pursuant to this Agreement; (b) any default in the performance of any of
the covenants or agreements made by New World in this Agreement; (c) any claim
or action by any consumer, governmental agency or any other third party,
including any claim of infringement or violation of, or conflict with, any
patent or trade secret of any third party, to the extent such claim or action is
attributable to the use by the

13

--------------------------------------------------------------------------------




Harlan Companies of the Formulations, Procedures, Specifications or the other
production-related Proprietary Information of New World or is attributable to
the alteration, handling or misbranding of Products after they have been
delivered to NWRG, or any New World Subsidiary, New World Franchisee or
Authorized Recipient or the use of the Marks or other packaging or labeling
required by NWRG, ENC or MBC; or (d) any claim or action by any third party
alleging infringement or violation of, or conflict with, any of the Marks or New
World's trade dress, to the extent such claim or action is attributable to the
use of the Marks or New World's trade dress used in accordance with NWRG's,
ENC's or MBC's instructions pursuant to this Agreement.

        10.3 Defense. The parties agree that each party shall have the exclusive
right to control the defense (and the right to establish the terms of any
settlement) of any claim or action by any third party that could result in such
party having an indemnification obligation under Section 10.1 or Section 10.2
above with counsel of such party's selection, that each party will promptly give
the other party written notice of any claim or action of which it becomes aware
that could result in such other party having an indemnification obligation under
Section 10.1 or Section 10.2, and that each party will fully cooperate with the
other party in the defense of any claim or action by the other party hereunder.

        10.4 Distributors. NWRG, ENC and MBC, and the Harlan Companies,
acknowledge and agree that NWRG, New World Subsidiaries and New World
Franchisees, on the one hand, and the Harlan Companies, on the other hand, may
be required to enter into indemnity agreements with Authorized Recipients. NWRG,
ENC, MBC and the Harlan Companies agree that (a) in the event NWRG or any New
World Subsidiary or New World Franchisee is obligated to make indemnity payments
under any such agreement resulting from any of the matters described in clauses
(a) through (d), inclusive, of Section 10.1 hereof, the Harlan Companies shall
indemnify NWRG or such New World Subsidiary or New World Franchisee for, and
hold NWRG and such New World Subsidiary or New World Franchisee harmless from
and against, such payment in accordance with Section 10.1 hereof, and (b) in the
event that either of the Harlan Companies is obligated to make indemnity
payments under any such agreement resulting from any of the matters described in
clauses (a) through (d), inclusive, of Section 10.2 hereof, NWRG, ENC and MBC
shall indemnify the Harlan Companies, and hold them harmless from and against,
such payment in accordance with Section 10.2 hereof.

        10.5 Insurance. The Harlan Companies represent and warrant that they
carry the following types of insurance coverage, written by insurance companies
reasonably satisfactory to New World, having a current Best's rating of at least
"A IX," that are licensed to do business in all relevant states, and shall
include, at a minimum: (a) policies of workers' compensation and employers'
liability insurance that comply with all state and federal laws, with employers'
liability limits of not less than $500,000/500,000/500,000, (b) policies of
commercial general liability insurance written on an occurrence basis, extended
to include contractual liability, products and completed operations liability,
and personal and advertising liability, with combined bodily injury and property
damage limits of not less than $1,000,000 per occurrence, (c) policies of
business automobile liability insurance, including bodily injury and property
damage coverage, for all owned, non-owned and hired vehicles, with a combined
single limit of liability of not less than $1,000,000 per occurrence for both
bodily injury and property damage, (d) policies of commercial umbrella and/or
excess liability insurance, sitting over all primary liability coverages
(namely, employers' liability, commercial general liability and business
automobile liability) with limits not less than $10,000,000 per occurrence. Such
umbrella and/or excess liability insurance will provide at a minimum those
coverages and endorsements required in the underlying policies, and (e) policies
of property insurance providing coverage for direct physical loss or damage to
real and personal property for all-risk perils, including flood and earthquake,
where applicable. Appropriate coverage shall also be provided for boiler and
machinery exposures and business interruption/extra expense exposures. All such
policies shall name New World as an additional insured and contain endorsements
(i) providing that the Harlan Companies' commercial general liability coverage
(including products liability) (the "CGL Coverage") is primary relative to NWRG
or any New

14

--------------------------------------------------------------------------------




World Subsidiary or New World Franchisee, and that any other insurance
maintained by NWRG or any New World Subsidiary or New World Franchisee with
respect to the risks covered by the CGL Coverage is excess and non-contributing,
and (ii) waiving any and all rights of subrogation against NWRG, New World
Subsidiaries and New World Franchisees with respect to the CGL Coverage, and
(iii) providing for a continuation of the CGL Coverage beyond the expiration or
termination of this Agreement for claims made following such expiration or
termination that are attributable to the manufacture of Products by the Harlan
Companies during the Term. The Harlan Companies also represent and warrant that
all premiums which have become due on such policies have been paid, that such
policies are in full force and effect, and that such policies may not be
canceled, changed or allowed to lapse through non-renewal, failure to pay
premiums or otherwise except upon not less than 60 days' prior written notice to
the Harlan Companies and NWRG, except that such notice period need not exceed
10 days in the case of failure to pay premiums. The Harlan Companies shall
deliver to NWRG by the Effective Time evidence of the foregoing insurance
coverages by providing to NWRG a satisfactory Acord Certificate of Coverage
including NWRG, ENC and MBC as additional insureds, and will thereafter provide
NWRG with a satisfactory Acord Certificate of Coverage upon the issuance of any
renewal or replacement policies. The Harlan Companies agree to maintain such
policies in full force and effect, in the amount set forth above, throughout the
Term, and to maintain NWRG, ENC and MBC as additional insureds under such
policies.

Article 11.0 Confidentiality

        11.1 Definitions. As used in this Agreement, the term "Proprietary
Information" shall mean any knowledge or information, written or oral, which
relates in any manner to the respective businesses of the Harlan Companies and
New World which is confidential and proprietary information of the disclosing
party, whether or not disclosed prior to, on or after the date hereof,
including, without limitation, the business concepts, recipes, food preparation
methods, equipment, operating techniques, marketing methods, financial
information, demographic and trade area information, prospective site locations,
market penetration techniques, plans, or schedules, customer profiles,
preferences, or statistics, menu breakdowns, itemized costs, franchisee
composition, territories, and development plans, products, production techniques
and all related trade secrets or confidential or proprietary information treated
as such by the disclosing party, whether by course of conduct, by letter or
report, or by the use of any appropriate proprietary stamp or legend designating
such information or item to be confidential or proprietary. Proprietary
Information shall include, without limitation, all information furnished to a
party in writing. As used in this Article, the term "disclosing party" shall
mean the party to this Agreement which discloses or makes available Proprietary
Information to the receiving party, and the term "receiving party" shall mean
the party to this Agreement to whom Proprietary Information is disclosed or made
available by the disclosing party.

        11.2 Formulations Specifications and Procedures. Without limiting the
generality of Section 11.1 hereof, the parties acknowledge and agree that the
Formulations, Specifications and Procedures are the Proprietary Information of
New World and will be treated as Proprietary Information that does not become
stale with the passage of time for purposes of the last sentence of Section 11.3
hereof. The Harlan Companies agree that in the use of the Bagel Lines for
production of any products for persons other than Authorized Recipients, the
Harlan Companies shall ensure that Proprietary Information or other intellectual
property (including patent rights) of New World will not be subject to a risk of
unauthorized use by third parties or disclosure to third parties by reason of
the use of the Bagel Lines.

        11.3 Obligations. The receiving party shall hold all Proprietary
Information in strict confidence, shall use such Proprietary Information only
for the benefit of the disclosing party and shall disclose such Proprietary
Information only to the receiving party's employees and agents who have a need
to know such Proprietary Information in order to assist the receiving party in
performing its obligations under this Agreement provided such employees and
agents each have individually entered into a

15

--------------------------------------------------------------------------------




confidentiality agreement in form satisfactory to the disclosing party or are
otherwise obligated by a written agreement with the receiving party to maintain
the confidence of the Proprietary Information, which agreement the parties
hereby agree may be directly enforced by the disclosing party. The receiving
party shall not disclose Proprietary Information to any other person or entity.
The obligations hereunder to maintain the confidentiality of Proprietary
Information shall continue: (a) for five years from the date of disclosure of
the Proprietary Information, in the case of Proprietary Information that by its
nature becomes stale with the passage of time (e.g., financial information,
development plans) and (b) indefinitely, in the case of the Proprietary
Information that by its nature does not become stale with the passage of time
(e.g. trade secrets, production techniques, recipes).

        11.4 Exceptions. The obligations of the parties specified in
Section 11.3 shall not apply to any Proprietary Information which (a) is
disclosed in a printed publication available to the public prior to the date of
this Agreement, or becomes known to the public through no act of the receiving
party or its employees, agents or other person or entity which has received such
Proprietary Information from or through the receiving party, provided, however,
that a combination of ingredients or processes that has not been disclosed to,
or become known by, the public shall remain subject to Section 11.3
notwithstanding the fact that the identity of such ingredients or processes may
be known, (b) is approved for release by written authorization of an officer of
the disclosing party, (c) can be established by the receiving party by
documentary evidence to have been in the legitimate and lawful possession of the
receiving party at the time revealed by the disclosing party to the receiving
party, (d) is lawfully received by the receiving party without restriction from
a third party subsequent to this Agreement, which third party did not obtain the
Proprietary Information through improper means or disclose the Proprietary
Information without authorization, or (e) is required to be disclosed by law or
regulation or by proper order of a court of applicable jurisdiction after
adequate notice to the disclosing party, sufficient to permit the disclosing
party to seek a protective order therefor, the imposition of which protective
order the receiving party agrees to approve and support. In addition, after
consultation with the disclosing party, the receiving party may disclose only
that Proprietary Information that the receiving party believes in good faith it
is required to disclose (x) in connection with any filing that is made or
disclosure document that is prepared for the purpose of complying with federal
or state securities or franchise laws, rules or regulations or (y) to comply
with the rules of any stock exchange or quotation system or any other regulatory
requirements; provided, however, that in any event trade secrets, production
techniques, recipes and similar Proprietary Information of a disclosing party
will not be disclosed by the receiving party without the written consent of the
disclosing party.

        11.5 Return of Information. The receiving party (and each employee,
agent, or other person or entity which has received such Proprietary Information
from or through the receiving party) shall, upon the request of the disclosing
party, return all documents and other tangible manifestations of Proprietary
Information received from the disclosing party, including all copies and
reproductions thereof. The receiving party will thereafter certify in writing to
the disclosing party that all Proprietary Information has either been returned
to the disclosing party or destroyed.

Article 12.0 Termination

        12.1 Bankruptcy. If a petition in bankruptcy is filed by any party, or
if any party is adjudicated a bankrupt, or if any party makes a general
assignment for the benefit of creditors, or if a receiver is appointed on
account of the insolvency of any party, this Agreement may be terminated by New
World if the affected party is a Harlan Company or by the Harlan Companies if
the affected party is New World, if such actions are not reversed or such
proceedings are not dismissed within sixty (60) days after written notice given
to the affected party.

16

--------------------------------------------------------------------------------



        12.2 Breach of Contract. If any party is in material breach of any
warranty or provision of this Agreement or otherwise materially fails to perform
hereunder, then the non-breaching party may, without prejudice to any other
right or remedy, terminate this Agreement if the consequences of such breach are
not remedied within thirty (30) days after written notice to the breaching party
of such breach, except that such thirty (30) days will be extended if and to the
extent that the breaching party commences a cure within such thirty (30) days
and uses commercially reasonable best efforts to effect such cure as soon as
possible and completes such cure within thirty (30) days thereafter.

        12.3 Survival of Provisions. The provisions of Articles 6, 7, 8, 9, 10
and 11 and any other provisions hereof requiring performance by a party
following termination or otherwise requiring payments (such as, but not limited
to, Sections 3.2.3 and 4.4) shall survive the expiration or any termination of
this Agreement.

        12.4 Purchases Upon Termination. Upon expiration or termination of this
Agreement for any reason, NWRG, ENC and MBC shall purchase from the Harlan
Companies all finished Products in inventory, all packaging materials and
labeling in inventory purchased by the Harlan Companies pursuant to Section 2.5
hereof, and reasonable levels of ingredients and raw materials in the Harlan
Companies' inventory, at the Harlan Companies' cost, F.O.B. the Production
Facility.

        12.5 Force Majeure. Notwithstanding the foregoing, in case of Force
Majeure preventing or hindering a Harlan Company from manufacturing or
delivering the Products or New World from receiving or marketing the Products,
the party affected may give written notice to the other containing reasonable
particulars of the Force Majeure in question and the effect of such Force
Majeure as it relates to the obligations of the affected party hereunder and
such Force Majeure will not constitute a default hereunder, provided that the
party affected by the delay makes reasonable efforts to correct the reason for
such delay. Such notice, whether given by a Harlan Company or New World entitles
Harlan Company or New World to suspend deliveries during the period of Force
Majeure. For the purpose of this Agreement, "Force Majeure" means any of the
following events beyond the control of the parties:

(a)lightning, storms, earthquakes, hurricanes, tornados, landslides, floods and
other Acts of God;

(b)substantial or material fires, explosions, breakage of or accidents to plant,
machinery, equipment and storage;

(c)civil disturbances, sabotage, war, blockades, insurrections, vandalism,
riots, epidemics, border closures; or

(d)inability to obtain supplies necessary to manufacture and package the
Products at the Production Facility if inability is industry wide among
manufacturers of similar product to the Products or inability to obtain electric
power, water, fuel or other utilities, or services necessary to operate the
Production Facility;

but does not include the inability of either party to obtain financing or any
other financial inability on the part of either party. In the event of Force
Majeure, the Contact Minimums shall be appropriately reduced pro rata based upon
the number of days the effect of the Force Majeure event exists.

        12.6 Reoccurring Breaches of Contract. In the event that any of the
Harlan Companies are in material breach of this Agreement, and New World has
sent written notice of default pursuant to Section 12.2 above more than four
(4) times in any twelve (12) month period, New World shall have the option to
terminate this Agreement by providing the Harlan Companies with at least thirty
(30) days prior written notice, provided such notice is given within sixty
(60) days of the last material breach, regardless of whether such material
breaches have been cured or are in the process of being cured.

17

--------------------------------------------------------------------------------




Article 13.0 Miscellaneous

        13.1 Amendment. The parties hereto may amend, modify and supplement this
Agreement in such manner as may be agreed upon by them in writing.

        13.2 Expense. Each party to this Agreement shall pay all of the expenses
incurred by it in connection with this Agreement, including without limitation
its legal and accounting fees and expenses, and the commission, fees and
expenses of any person employed or retained by it to bring about, or to
represent it in, the transactions contemplated hereby.

        13.3 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that the Harlan Companies may not assign their rights or delegate their
duties hereunder without the prior written consent of NWRG (which consent shall
also be deemed to be given on behalf of ENC and MBC).

        13.4 Entire Agreement. This instrument and the exhibits and schedules
attached hereto contain the entire agreement of the parties hereto with respect
to the purchase and sale of the Products and the other transactions contemplated
herein, and supersede all prior understandings and agreements of the parties
with respect to the subject matter hereof, except that the parties acknowledge
that the terms of Sections 2 through 9 of that certain letter agreement dated
July 18, 2006 remain in full force and effect and that the Prior Agreement
remains in effect prior to the Effective Time and remains applicable as to the
parties' obligations with respect to Products sold and performance under the
Prior Agreement prior to the Effective Time. Any reference herein to this
Agreement shall be deemed to include the exhibits and schedules attached hereto.
In the event of any inconsistency between this Agreement and any purchase order,
confirmation or similar document or instrument of NWRG, any New World Subsidiary
or New World Franchisee or the Supplier, this Agreement shall govern.

        13.5 Business Relationship. Except as expressly set forth in this
Agreement or hereafter agreed in writing by the Harlan Companies and NWRG, ENC
and MBC, (a) neither NWRG, ENC, nor MBC are promising, committing to or
guaranteeing that any business relationship with the Harlan Companies or the
Harlan Companies' status as an approved supplier will continue for any specified
time period, and (b) neither NWRG, ENC, nor MBC are agreeing to reimburse the
Harlan Companies for any costs, expenses, investments or other amounts incurred
or expended by the Harlan Companies (and no such amounts have been or will be
incurred or expended in reliance on continued business from NWRG or New World
Subsidiaries or New World Franchisees).

        13.6 Headings. The descriptive headings in this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

        13.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original.

        13.8 Notices. Any notice, request, information or other document to be
given hereunder shall be in writing. Any notice, request, information or the
document shall be deemed duly given three business days after it is sent by
registered or certified mail, postage prepaid, to the intended recipient,
addressed as follows:

        If to the Supplier or Harlan, addressed to such party at the following
address:

Harlan Bakeries, Inc.
7597 East U.S. Highway 36
Avon, Indiana 46123
Attention: Hugh P. Harlan

18

--------------------------------------------------------------------------------





        with a copy to such party at the following address:

Harlan Enterprises, LLC
P. O. Box 29176
Indianapolis, Indiana 46229
Attention: Hal P. Harlan

        and a copy to:

Bose McKinney & Evans LLP
135 North Pennsylvania Street
2700 First Indiana Plaza
Indianapolis, Indiana 46204
Attention: Roberts E. Inveiss, Esq.

        If to NWRG, ENC or MBC, addressed as follows:

New World Restaurant Group, Inc.
1687 Cole Boulevard
Golden, CO 80401
Attention: Charles Stelmokas

        with a copy to:

New World Restaurant Group, Inc.
1687 Cole Boulevard
Golden, CO 80401
Attention: Jill B.W. Sisson, Esq.

Any party may send any notice, request, information or other document to be
given hereunder using any other means (including personal delivery, courier,
messenger service, fax or ordinary mail), but no such notice, request,
information or other document shall be deemed duly given unless and until it is
actually received by the party for whom it is intended. Any party may change the
address to which notices hereunder are to be sent to it by giving written notice
of such change of address in the manner herein provided for giving notice.

        13.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado applicable to contracts made
and to be performed wholly therein.

        13.10   Injunctive Relief. In the event of a breach or threatened breach
of any of the provisions of Article 11.0 of this Agreement, the parties
acknowledge and agree that the non-breaching party will not have an adequate
remedy at law and therefore will be entitled to enforce any such provision by
temporary or permanent injunctive or mandatory relief as a remedy for any such
breach, and that such remedy shall not be deemed to be the exclusive remedy for
any such breach but shall be in addition to all other remedies, subject,
however, to the provisions of Section 13.11 hereof. In addition, nothing herein
contained shall bar a party's right to obtain injunctive relief against
threatened conduct that will cause it loss or damages, under the usual equity
rules, including the applicable rules for obtaining restraining orders and
preliminary injunctions.

        13.11   Limitation of Liability. In no event shall either party hereto
seek, or be liable to the other party hereto for, speculative, exemplary or
punitive damages.

        13.12   Publicity. No press release or other public or trade
announcement or statement related to this Agreement or the transactions
contemplated hereby (or the existence of any discussions or negotiations between
the parties regarding any other possible transactions) will be issued, and no
disclosure of this Agreement or the terms hereof will made, by either of the
Harlan Companies without the prior approval of NWRG. NWRG agrees to use
reasonable best efforts to consult with the Harlan

19

--------------------------------------------------------------------------------




Companies prior to issuing any press release or public or trade announcement or
statement relating to this Agreement or the transactions contemplated hereby,
except to the extent immediate disclosure is required in the opinion of NWRG's
counsel, in order for New World to comply with applicable securities laws.

        13.13   No Agency. Nothing contained herein or done hereunder shall be
construed as creating a joint venture or partnership or as constituting any
party hereto the agent of the other.

        13.14   Waiver. The failure of any party hereto to enforce at any time
any of the provisions of this Agreement, or any rights with respect hereto,
shall in no way be considered to be a waiver of such provisions or rights, or in
any way affect the validity of this Agreement. No waiver of any breach of this
Agreement by any party shall be deemed a waiver of any preceding or succeeding
breach and no such waiver shall be valid or enforceable unless contained in a
written instrument duly signed by the parties hereto.

        13.15   Severability. If any term or condition of this Agreement shall
be finally adjudicated to be enforceable or invalid by any court having
jurisdiction with respect thereto, all the other terms and conditions of this
Agreement shall remain in full force and effect and shall not be affected
thereby so long as the remaining terms of this Agreement reflect substantially
the intent of the parties.

        13.16   Venue. The parties agree that any action brought by the Harlan
Companies against NWRG, ENC or MBC in any court, whether federal or state, may
be brought within the State of Colorado. Any action brought by NWRG, ENC or MBC
against the Harlan Companies in any court, whether federal or state, may be
brought within the state and judicial district in which any of the Harlan
Companies has their principal place of business. The parties agree that this
Section 13.16 shall not be construed as preventing either party from removing an
action from state to federal court. The parties hereby waive all questions of
personal jurisdiction or venue for the purpose of carrying out this provision.
Any such action shall be conducted on an individual basis, and not as part of a
consolidated, common, or class action.

        13.17   Remedies are Cumulative. No right or remedy conferred upon or
reserved to NWRG, ENC or MBC, or the Harlan Companies, by this Agreement is
intended to be, nor shall be deemed, exclusive of any other right or remedy
herein or by law or equity provided or permitted, but each shall be cumulative
of every other right or remedy, subject, however to the provisions of
Section 13.11 hereof.

20

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.


 
 
NEW WORLD RESTAURANT GROUP, INC.
 
 
By:
 
/s/  PAUL J.B. MURPHY III      

--------------------------------------------------------------------------------


 
 
EINSTEIN AND NOAH CORP.
 
 
By:
 
/s/  PAUL J.B. MURPHY III      

--------------------------------------------------------------------------------


 
 
MANHATTAN BAGEL COMPANY, INC.
 
 
By:
 
/s/  PAUL J.B. MURPHY III      

--------------------------------------------------------------------------------


 
 
HARLAN BAGEL SUPPLY COMPANY, LLC
 
 
By:
 
/s/  HUGH P. HARLAN      

--------------------------------------------------------------------------------


 
 
HARLAN BAKERIES, INC.
 
 
By:
 
/s/  HUGH P. HARLAN      

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



Exhibits

Exhibit A   Determination of Material Cost (Statement of Material Costs)
Exhibit B
 
Determination of Energy Costs (Statement of Energy Costs)
Exhibit C
 
Distributors Constituting Authorized Recipients

Schedules
Schedule 4.1.1
 
Category A Product Pricing
Schedule 4.1.2
 
Category B Product Pricing
Schedule 9.5
 
New World Processing Quality Assurance Overview

--------------------------------------------------------------------------------



        Exhibit A

Determination of Material Cost (Statement of Material Costs)

Category A Products:

        (List)

Category B Products:

        (List)

Note: Determination of material costs will be in accordance to the established
pricing format and methods attached as presented during the meeting of
September 21, 2006 for August 2006.

--------------------------------------------------------------------------------



        Exhibit B

        Determination of Energy Costs (Statement of Energy Costs)

        ***

--------------------------------------------------------------------------------



        Exhibit C

Distributors Constituting Authorized Recipients

CDI—Warehouse
5545 Shawland Road
Jacksonville, FL 32254
877-659-1736 x214
Kristen Carroll
Kristen.Carroll@cdi-llc.com   Mile Hi
4701 E. 50th Avenue
Denver, CO 80216
303-270-9838
Bob Mares
RMares@mhff.net
McCabe's Main Contact—All Centers
17600 NE San Rafael
Portland, OR 97230
800-553-4770 x110
Staci Becerra
Staci.Becerra@mccabesfoods.com
 
McCabe's Los Al
10681 Calle Lee
Los Alamitos, CA 90720
800-423-4515 x321
Dianna Bailey-Thompson
Dianna.Bailey-Thompson@mccabesfoods.com
McCabe's Milpitas
1025 Montague Expressway
Milpitas, CA 95035
800-637-1232 x7058
Debbie Correa
Debbie.Correa@mccabesfoods.com
 
McCabe's Portland
17600 NE San Rafael
Portland, OR 97230
800-553-4770 x141
Sherry Sewell
Sherry.Sewell@mccabesfoods.com
McCabe's Phoenix
624 S. 25th Ave, Suite #1
Phoenix, AZ 85009
800-716-7691 x10
Tammy Brown
Tammy.Brown@mccabesfoods.com
 
Blueline Headquarters
24120 Haggerty Road
Farmington Hills, MI 48335
248-442-4622
Larry Gouldman
Larry.Gouldman@bldcorp.com
Blueline Chicago
1479 Regency Court
Calumet City, IL 60409
708-862-1513
Dennis O'Neil
Dennis.ONeil@bldcorp.com
 
Blueline Novi
43600 Gen-Mar Drive
Novi, MI 48375
248-478-6015
Gary Wilson
Gary.Wilson@bldcorp.com
Blueline Columbus
2250 Spiegel Drive Suite M
Groveport, OH 43125
614-846-0055
Sherrie Coulson
Sherrie. Coulson@bldcorp.com
 
Blueline Dallas
814 Avenue R
Grand Prairie, TX 75050
972-247-7600
Elsa Garcia
Elsa.Garcia@bldcorp.com
Blueline Swedesboro
501 Arlington Blvd
Swedesboro, NY 08085
856-467-0641
Roy DeRidder
Roy.DeRidder@bldcorp.com
 
CDI—Purchasing
5151 Brook Hollow Pkwy, Ste 225
Norcross, GA 30071
770-242-1553
Megan Brown
MBrown@cdi-llc.com

--------------------------------------------------------------------------------



Schedule 4.1.1

Category A Product Pricing

        See attached pricing, which will be adjusted pursuant to Article 4.0 of
the Agreement.

        ***

--------------------------------------------------------------------------------



Schedule 4.1.1

Category B Product Pricing

        ***

--------------------------------------------------------------------------------



Schedule 9.5

NWRG QUALITY ASSURANCE

PROCESSING EVALUATION

Kim Knutsen

Senior Director, Quality Assurance

Einstein and Noah Corporation

303-568-8158

--------------------------------------------------------------------------------



Einstein and Noah Processing Quality Assurance Overview

        NWRG Quality Assurance program begins with vendor selection or addition
of new items from existing vendors. The process is rigorous and involves all
operational departments associated with procurement, research, store operations,
quality maintenance and distribution. After new vendor or new item selection the
processor will be notified by NWRG Procurement so the vendor or new item can be
set up for receiving.

NWRG Corporate Quality Assurance Responsibility

        NWRG Corporate Quality Assurance will provide to our processors
pertinent QC information via a NWRG Material Information document for the
purpose of ensuring receipt, handling, storage and shelf life criteria are
known.

        NWRG Corporate Quality Assurance is available to clarify food handling
procedures and will provide guidance where deviations from the specifications
are apparent.

        NWRG Corporate Quality Assurance will perform periodic and unannounced
inspections and food evaluations to ensure our food and packaging is handled
properly and the processor meets acceptable hygiene and regulatory standards.
The visits can occur for the following reasons:

1.Routine—no cause

2.Store or commissary quality complaints

3.Unsatisfactory or sliding processor service level trends

4.Substandard processor quality evaluation

Processor Responsibility

        The processor will be responsible for utilizing this information to
ensure NWRG distributors receive acceptable quality products with appropriate
remaining shelf life. Ensuring NWRG operations receives the quality of food and
shelf life will involve the following general processing functions:

1.Personnel—personnel are trained to recognize basic food quality attributes and
appropriate receiving criteria to ensure the ingredients for NWRG food is
received within NWRG specifications.

2.Storage—After receiving, the products are placed in the appropriate storage
environment (dry, refrigerated, frozen) until selection, loading and delivery.
The storage areas are maintained at the appropriate temperature ranges and in
acceptable sanitary and physical conditions.

3.Stock Rotation—Processors will ensure shelf life sensitive items are used
within proper code date rotation.

4.Food Inspection—Processor personnel will perform a weekly inspection of short
shelf life products to ensure proper quality and adequate shelf life is
available to production.

5.Temperature Monitoring—Processors will have installed continuous temperature
monitoring devices that are interlocked with an alarm system that will notify
personnel when the high and low set points are exceeded. Personnel will daily
document the refrigeration and freezing section temperatures.

6.Sanitary and Maintenance condition—Processors will be maintained in a sanitary
and physical condition that will not compromise food quality, food safety and
will comply with all food regulatory agency requirements and standards.

7.Delivery Trailers—delivery trailers will be inspected prior to loading to
ensure proper sanitary and physical conditions. Processors will ensure trailers
are equipped with appropriate refrigeration and freezer units that will maintain
the food at the required temperature throughout the transportation to the DC.

--------------------------------------------------------------------------------



8.Quality Holds / Damage / Returns—there will be a separate area or a designated
locking system in each storage environment designated for segregation and
holding of ingredients and foods placed on QC hold or returned as damaged. These
areas will be appropriately identified and the foods tagged with appropriate QC
Hold tags.

9.Product Disposal—Finished products disposed of at the direction of NWRG
Corporate Quality Assurance will be inventoried and a disposal document provided
to NWRG QA confirming disposal. Products being disposed will be in accordance
with standard disposal procedures, if needed NWRG QA will provide guidance for
disposal.

10.Product Retrieval / Recalls—Processors will have the ability to perform
product trace, recall and quarantine procedures consistent with FDA guidelines.

11.Facility Inspection—Processors will have the facility inspected at least
monthly to ensure the location is maintained in a sanitary and physical
condition that complies with all food regulatory hygiene requirements. Reports
upon request be provided to NWRG Quality Assurance, Golden, Colorado.

12.Critical Products Handling Procedures—the following products are crucial to
NWRG menu items and must be handled accordingly. Failure to follow these
procedures will seriously compromise the integrity and functionality of the
food.

a.Bagels—bagels must be stored in a frozen environment (<-10 F). Bagels left out
of the freezer more than 30 minutes will begin to thaw and the yeast will
activate causing the bagels to proof prematurely and be substandard at the
stores.

b.Transportation to DC's—Bagels must be transported in trailers capable of
maintaining an environment of 0 F

--------------------------------------------------------------------------------





        Section B

HACCP—Hazard Analysis Critical Control Point

        Processors will have implemented a HACCP monitoring program with
appropriate monitoring documentation. The HACCP program is designed to segregate
the operational monitoring steps and procedures required to ensure potentially
hazardous foods are managed in a manner that eliminates conditions that create
or contribute to food borne illness in distribution.

        Processors are encouraged to use the nationally recognized HACCP
documentation format for developing the HACCP program.

        The HACCP program must be designed in a manner consistent with the
National Advisory Committee for Microbiological Criteria of Foods (NACMCF).
Additionally, NWRGC requires proof of employee training and CCP performance.
Refer to the examples of HACCP component documentation in this section for
guidance. The HACCP criteria and NWRG requirements include:

A.Product Description

B.Material Risk Assessment

C.Product Risk Assessment

D.Equipment Risk Assessment

E.Process Flow Chart

F.Critical Control Point (CCP) Determination

G.Establish CCP Limits

H.Establish CCP Monitoring Procedures

I.Establish DDP Deviation Response Procedures

J.Establish CCP Verification Procedures

K.Written Hazard Identification Control Document

L.Establish effective CCP management documentation

M.Train employees and document training

N.Evaluation process of CCP performance

O.Communicate CCP performance

--------------------------------------------------------------------------------



Process Control Management

        Processors must have documented a master "Process Control Requirements"
(PCR) plan for producing NWRG products. The PCR will contain the following
information for all critical steps of processing:

A.   Processing Location   Room, Area B.   Processing Step   Ingredient
Receiving criteria, scaling, mixing C.   Processing Measurements   Weight, pH,
Temperature, Line Speed D.   Deviation Procedures   Discard, rework E.   Process
Validation   Process to ensure the PCR is accurate F.   Finished Product
Evaluation   Daily, batch, lot

--------------------------------------------------------------------------------





QuickLinks


APPROVED SUPPLIER AGREEMENT
